Citation Nr: 0609290	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  96-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that decision, the RO denied reopening of the veteran's 
previously denied claim for service connection for a back 
disability.  The veteran filed a notice of disagreement with 
that decision, and after the RO issued a statement of the 
case, he properly perfected his appeal.  

In a decision dated in February 1998, the Board affirmed the 
RO decision.  The veteran appealed the decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in April 2001, the Court 
vacated the Board decision and remanded the case to the Board 
for readjudication.  In a decision dated in July 2002, the 
Board again affirmed the RO's denial, addressing the 
regulatory definition of new and material evidence found at 
38 C.F.R. § 3.156(a) as then in effect, as required by the 
Court's Order.  

The veteran again appealed the Board's decision to the Court.  
In a Joint Motion for Remand, the parties requested the Court 
vacate and remand the veteran's claim to the Board for 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (VCAA).  The Joint Motion for Remand was 
granted by Court Order in June 2003.  In a decision dated in 
May 2004, the Board concluded that new and material evidence 
had been received to reopen the claim of service connection 
for a back disability and remanded the claim to the RO via 
the Appeals Management Center (AMC) for compliance with the 
requirements of the VCAA and adjudication of the merits of 
the claim for service connection for a back disability.  In a 
supplemental statement of the case dated in July 2005, the RO 
framed the issue as entitlement to service connection for 
residuals acute low back strain and denied the claim on the 
merits.  The veteran continued his appeal, and the claim is 
now before the Board for further appellate consideration.  

Other matters

In the introduction of its May 2004 decision, the Board noted 
that in May 1996 the RO had informed the veteran that his 
claim for non-service-connected pension benefits could not be 
approved because he was incarcerated in a penal institution 
for the conviction of a felony.  The Board noted that the 
veteran had continued to contend that he is entitled to non-
service-connected pension for various disabilities, including 
coronary artery disease, chronic obstructive pulmonary 
disease, hypertension, and cerebral hemorrhage and referred 
that matter to the RO.  On further review of the record, the 
Board points out that the veteran has made clear that he is 
aware that his incarceration for a felony precludes pension 
payments and, in a letter dated in October 1996, which was 
received at the Board in October 1996 and forwarded to the RO 
in November 1996, he expressed disagreement with what he 
considered to be the RO's denial of entitlement to a 
permanent and total rating based on non-service connected 
disabilities.  Because of the veteran's incarceration, the RO 
was not required to reach that issue when it denied the 
pension claim as a matter of law.  The Board construes the 
veteran's subsequent letter as a new claim of entitlement to 
a permanent and total rating, presumably under 38 C.F.R. 
§ 3.340 and 38 C.F.R. § 3.342, and requests that the RO take 
those contentions under consideration.  

In addition, in the Introduction of the May 2004 decision, 
the Board noted that the veteran appeared to be arguing there 
was clear and unmistakable error in a prior rating decision 
by the RO.  The Board referred that issue to the RO, and it 
is not now before the Board.  


FINDINGS OF FACT

Continuity of back symptoms from service to the present has 
not been shown, and there is no competent evidence that 
relates any current back disability to service or any 
incident of service; arthritis of the lumbar spine was first 
identified many years after service.  


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in May 2004, the RO notified 
the veteran about the VCAA, outlined the evidence that had 
been received, and told him about the evidence needed to 
establish his claim.  The RO explained VA was responsible for 
getting service medical/personnel records, VA medical records 
and examination reports, and any Federal government agency 
records that he identified.  The RO also notified the veteran 
that on his behalf VA would make reasonable efforts to get 
relevant records not held by a Federal agency, which might 
include records from State or local governments, private 
doctors and hospitals, or former employers.  The RO told the 
veteran that he must provide enough information about his 
records so that VA could request them from the person or 
agency that has them.  The RO emphasized that it was the 
veteran's responsibility to make sure VA received records 
that were not in the possession of a Federal department or 
agency.  

In addition, in the May 2004 letter, the RO notified the 
veteran that to support the claim for service-connected 
compensation benefits, the evidence must show three things:  
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused injury or disease; a current 
physical or mental disability; and a relationship between his 
current disability and an injury, disease, or event in 
military service.  The RO explained that medical evidence 
would show a current disability and that medical records or 
medical opinions usually showed the relationship between the 
current disability and service.  The RO stated that it needed 
evidence showing that the veteran's back disorder existed 
from military service to the present time.  In its letter, 
the RO requested that the veteran let it know if there was 
any other evidence or information that he thought would 
support his claim and requested the veteran send any such 
information or evidence that was in his possession.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claim and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, all necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

While not all notice was provided prior to the initial RO 
decision on the claim, the veteran's claim was filed in 
February 1996, which was more than a four years before 
enactment of the VCAA in November 2000.  Notice was complete 
prior to the most recent transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied fully with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  After notice was furnished, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice, and he has done so.  The veteran has had 
multiple opportunities to submit and identify evidence and 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination has not harmed the veteran 
and that no useful purpose could be served by remanding the 
case on that account.  See 38 U.S.C.A. § 7261(b) (West 2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

As to the duty to assist, the veteran's service medical 
records are in the file.  In response to the veteran's 
reports that his former attorney had relevant records in his 
possession, the RO, with authorization from the veteran, in 
February 2005 made a request to the attorney that he furnish 
the requested records.  The veteran thereafter submitted a 
copy of a letter he received from his former attorney stating 
that he would send documents in the veteran's file directly 
to the veteran provided the veteran furnished a release.  The 
veteran subsequently submitted additional evidence, including 
a copy of his sister's affidavit that had been included in 
the claims file previously as well as statements not 
previously of record from another sister and a former spouse.  
In addition to the foregoing, over the course of the appeal, 
the veteran has submitted hundreds of pages of medical 
records.  He has documented his attempts to obtain medical 
records that are not available, and there is no indication 
that he has or knows of any additional information that 
pertains to his service connection claim.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

Although the service medical records show an acute back 
strain in service in 1963 and the veteran and family members 
report that he sought treatment for his back after service, 
several examinations performed in-between the in-service back 
injury and the earliest post-service demonstration of a back 
disability were negative for any pertinent complaints or 
objective findings and there is no competent evidence that 
suggests the contended relationship between the veteran's 
current back disability and service.  Under these 
circumstances, the Board finds that there is sufficient 
medical evidence of record to adjudicate this appeal.  That 
is, another examination or a medical opinion is not necessary 
to arrive at an appellate decision.  Id.  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  




Law and regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses. (2) 
Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background

The veteran is seeking service connection his back 
disability.  He essentially contends that his current back 
disability is a continuation of or is causally related the 
acute lumbosacral strain for which he was hospitalized in 
service.  

The veteran's service medical records show that at his August 
1960 enlistment examination, the veteran reported that he had 
sustained a contusion to his back one week prior to the 
examination and that he had some mild pain in both shoulders.  
The veteran also reported that he had worn a back brace for 
his "rounded shoulder" at age 14.  At a preliminary flight 
physical examination in November 1960, the examiner evaluated 
the veteran's spine and musculoskeletal system as normal.  In 
April 1963, the veteran reported to sick call after he 
developed acute low back pain while moving tires around a 
shop.  The examiner noted marked bilateral muscle spasm of 
the thoraco lumbar area.  The veteran was admitted to the 
station hospital, where physical examination revealed muscle 
rigidity and tenderness bilaterally in the lumbar region 
without radiation into the legs.  The veteran remained 
hospitalized for six days, and prior to discharge he had 
complete range of motion of the back without discomfort.  The 
diagnosis was strain, lumbosacral.  At his service separation 
examination in August 1963, the physician's clinical 
evaluation was that the veteran's spine and musculosketal 
system were normal.  

The veteran has submitted a copy of one page of a document 
titled Annual Certificate of Physical Condition, which he 
states he completed sometime between September 1963 and 
August 1964.  On that page, the veteran reported that he had 
received a back injury during his last tour of active duty 
and said he intended to contact VA about his recurring back 
pain.  In addition, the veteran has submitted affidavits from 
his sisters and his former wife, and each states that the 
veteran received treatment for back problems from the time he 
left service in 1963 and that those problems interfered with 
his physical activities and employment.  In particular, in 
her undated statement dated received in March 2005, the 
veteran's former wife stated that from the time of their 
marriage in 1963 until they separated in 1968, the veteran 
consistently underwent medical treatment for the injury he 
sustained while in service.  She also stated that she 
remained close to the veteran from 1968 until he moved in 
1973, and she knew that he was receiving treatment for his 
back injury during that period.  In addition, in her 
statement dated in January 2004, the veteran's older sister 
stated that she had taken the veteran to doctor appointments 
for his back in 1964 and 1965, and had been in contact with 
him throughout his life.  She indicated that she knew through 
personal contact and telephonic communication that the 
veteran's in-service back injury resulted in his seeking 
continuous medical treatment and caused him to suffer since 
his separation from service.  

As noted earlier, the veteran has documented his attempts to 
obtain medical records showing treatment for back problems in 
the years immediately following service.  The earliest post-
service medical evidence of record is dated in 1978.  That 
evidence shows that the veteran was hospitalized at a private 
hospital for acute agitation and depression in August 1978 
and on admission at Presbyterian Intercommunity Hospital 
underwent a complete physical examination.  He reported no 
past history of any injury or musculoskeletal problem.  On 
examination, the physician evaluated the veteran's back and 
spine as negative.  

The record also shows that the veteran underwent a physical 
examination at Providence Medical Center in September 1981 
and at that time denied any problems with bone or joint pain.  
Progress notes from Correctional Division medical department 
show that in August 1984 the veteran reported he was without 
a prior history of low back problems and that he had the 
onset of low back pain in December 1983 on lifting a garbage 
can and twisting to his right.  The veteran stated that he 
had the sudden onset of low back pain without radicular 
symptoms and that the symptoms subsided with a little on-
going discomfort.  He reported that in late July 1984 he had 
experienced the same mechanism of injury, "snapping" low 
back.  X-rays reportedly showed degenerative disc disease at 
L5-S1, and the diagnosis after examination was lumbosacral 
strain with degenerative disc disease.  

A VA medical record shows the veteran was seen at the 
beginning of January 1985 with complaints of years of low 
back pain, and the veteran reported that he was told on the 
basis of plain X-rays that he had disc space narrowing.  
After examination, the assessment was low back pain, question 
of degenerative disc disease.  

Records from Chiloquin Medical Center show that in early 
January 1985 the veteran was seen with low back complaints, 
chronic for years.  The veteran's back was not examined at 
that time, but the plan was to get old records from the 
penitentiary.  In mid-January 1985, the veteran reported his 
back was worse, and examination revealed moderate right 
lumbar and low thoracic muscle spasm with decreased lateral 
flexion.  The assessment was lumbar spasm, and the plan was 
to obtain old records and X-rays.  Medication was prescribed, 
and continuing complaints were reported into February 1985.  
February 1985 X-rays of the lumbar spine from Merle West 
Medical Center showed moderate hypertrophic changes at L5, 
anteriorly and inferiorly.  

Records from Correctional Division show that in October 1985, 
the veteran complained of low back pain and some occasional 
numbness in the right leg.  After examination, the assessment 
was low back pain, and the physician said degenerative disc 
disease might account for pains/numbness with nerve root 
impingement.  Medication was prescribed, and the physician 
advised work up on the outside.  

At a VA general medical examination in August 1986, the 
physician noted the veteran had a history of an injury while 
lifting an aircraft tire in service and was hospitalized 
then.  The veteran reported that he had had back pain for 
years and had been experiencing excruciating pain in low back 
area to the point that it interfered with all daily 
activities.  After examination, the diagnosis was symptoms of 
chronic low back strain.  The physician said the symptoms 
were subjective without objective findings.  The physician 
recommended an orthopedic examination.  

At a VA orthopedic examination in September 1986, the 
physician noted that the veteran had an accident involving 
his back in April 1963 while on active duty.  The veteran 
reported that he previously had trouble with his low back and 
at first did not have significant pain, but gradually had had 
more pain in his back and neck.  He reported that he had not 
been relieved by recent treatment.  The physician examined 
the veteran and ordered X-rays, which he stated showed 
complete collapse of the disc space at L4-L5 and mild 
scoliosis of the entire spine.  The physician noted that the 
veteran walked poorly and had a list.  The diagnosis was loss 
of joint space, L4-L5 and possible disc pathology involving 
the L4-L5 area.  

Records from Riverside General Hospital, University Medical 
Center, show that the veteran was seen with complaints of low 
back pain in July 1989 and was seeking referral to an 
orthopedic clinic.  The veteran gave a long history of back 
pain since an injury in about 1963 and L5-L5 disc disease in 
1986.  X-rays at that time showed marked degenerative disc 
disease of L5-S1 with accompanying marginal osteophytes.  
There was normal alignment of the lumbar spine.  

There are of record medical records from many other health 
care providers, including the Institute for Low Back Care, 
Nevada Department of Prisons, St. Patrick Hospital, St. 
Joseph's Medical Center, Redenbaugh Chiropractic, Noran 
Neurological Clinic, Western Montana Clinic, First Western 
Medical Group, Orthopedic Group of Orange County, Rothman-
Chafetz Medical Group, and Bridgecreek Chiropractic Medical 
Center.  

Various private medical records show that in January 1990, 
after 16 months at his job as a warehouseman, the veteran 
reported excruciating back pain after having lifted some 
masonite panels.  Multiple medical records show subsequent 
treatment and evaluation for the veteran's low back 
complaints.  Records from the Center for Diagnostic Imaging 
dated in November 1990 and a November 1990 letter from C.B., 
M.D., show that the veteran continued to complain of low back 
pain with radiation into the left leg.  In his mid November 
1990 letter, Dr. C.B noted he had studied computed tomography 
(CT) scans from February 1990 and November 1990.  He said the 
veteran basically had congenital poor support of the lumbar 
spine, a moderate scoliosis with convexity to the right and 
pelvic tilt, which had been present for many years.  Dr. C.B. 
said the veteran had a collapsed disc interspace, a contained 
disc herniation at L5-S1, and facet disease at L4-L5.  

In a letter dated in late November 1990, Dr. C.B. stated that 
he had reviewed a recent Magnetic Resonance Imaging (MRI) 
scan and stated it showed no evidence of movement of the L5-
S1 segment and that the movement at the L4-L5 level was 
normal.  He said that the collapse of the L5-S1 segment had 
produced a bilateral lateral spinal stenosis and this was 
most likely the reason for the veteran's right sciatic 
radiculopathy and left sciatic radiculitis with marked 
antalgia.  He said there was also a left-sided herniated disc 
and annular tear at the L4-L5 level, which produced 
ganglionic impingement on the left side.  In a November 1990 
letter, J.McK., M.D., a neurologist, noted that the veteran 
denied any problems with injuries to the head or back until 
his January 1990 work injury, which involved lifting and 
twisting with weights up to 30 pounds.  Also, in the report 
of a December 1991 orthopedic examination and evaluation, 
L.D., M.D., noted that the veteran denied any low back 
complaints prior to the January 1990 work injury.  

Records from Orthopedic Group of Orange County dated in 
December 1991 and records from First Western Medical Group 
dated in January and February 1992 show the veteran sustained 
two falls with some re-injury and increased pain in his back.  
Diagnoses include L5-S1 bilateral spinal stenosis, herniated 
lumbar disc at the L4-L5 level, lumbar spondylolisthesis with 
bilateral foraminal stenosis at L5-S1, myofascial syndrome of 
the lumbar area, facet syndrome of the lumbar area, and 
failed back syndrome.  

Nevada Department of Prisons records show the veteran was 
noted to have chronic lumbar pain and demonstrable muscle 
spasm in November 1992.  A March 1993 record noted the 
veteran had "old disc disease."  A June 1993 record shows 
impressions of advanced central and lateral stenosis and 
degenerative disc disease.  In August 1993, the veteran 
continued to complain of excruciating pain.  A January 1994 
record shows that veteran was diagnosed with low back 
syndrome with disability.  X-rays of the low back revealed 
advanced degenerative joint disease and discogenic pathology 
at L5-S1.  Records also show the veteran uses crutches to 
ambulate and a TENS unit.  The remaining records show 
diagnoses of and treatment for low back pathology and 
complaints of low back pain.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In this case, based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for his back 
disability.  

The evidence outlined above establishes that the veteran has 
a current back disability with a variety of diagnoses 
including degenerative disc disease with L5-S1 bilateral 
spinal stenosis, herniated lumbar disc at the L4-L5 level, 
myofascial syndrome of the lumbar area, facet syndrome of the 
lumbar area, and failed back syndrome, and X-rays of the low 
back have shown advanced degenerative joint disease and 
discogenic pathology at L5-S.  Thus the record is replete 
with medical evidence of current back disability.  Further, 
the veteran's service medical records document that the 
veteran reported low back pain after heavy lifting and was 
hospitalized with a diagnosis of lumbosacral strain.  

The veteran has essentially argued that the low back symptoms 
that started with his back injury in April 1963 continued 
through the remainder of service and have continued since 
that time culminating in his current low back disability.  He 
asserts that medical records that are no longer available 
would document that he sought treatment for his back in the 
years following service as do the statements from his former 
wife and sisters.  While the veteran, his sisters, and his 
former wife are competent to say that the veteran had back 
symptoms after service for which he received treatment, the 
Board finds that the statements of the former wife and 
sisters to be of limited probative value because they do not 
provide information concerning the nature of the symptoms 
other than they knew he was in pain.  The medical evidence 
does reflect that at times (in 1985, 1986 and 1989) he 
reported to health care providers that he had complaints of 
back pain for years, at other times (in 1984, 1990, and 1991) 
he reported he had no prior history of back problems.  More 
importantly, as of the September 1981 examination when the 
veteran denied any problems with bone or joint pain, there 
were reports of three examinations after the in-service 
injury spanning a period of approximately 18 years (the 1963 
service separation examination and two post-service 
evaluations in 1978 and 1981) that were negative for any 
pertinent abnormal findings.  The latter two physical 
examinations were thorough in nature and the veteran voiced 
no complaints concerning his back, and the examinations 
revealed no back disability.  In view of such 
contemporaneously recorded medical evidence, the Board finds 
that the preponderance of the evidence is against continuity 
of back symptoms from the 1963 in-service injury to the 
present

Also, in 1984, which is the earliest date of post-service 
medical evidence of the presence of back disability, the 
veteran explicitly reported that his low back pain started in 
December 1983 when he lifted a garbage can and that he 
reinjured his back in the same way in July 1984.  X-rays in 
August 1984 reportedly showed degenerative disc disease, and 
X-rays in February 1985 showed hypertrophic changes at L5.  

While there is medical evidence dated in the 1980s in which 
it is noted that the veteran complained of years of low back 
pain and was noted to have a history of a back injury in 
1963, no health care provider who was aware of that history 
related any post-service back disability to any incident of 
service.  Further, the Board notes that throughout numerous 
medical evaluations in the 1990s, the veteran denied any back 
problems or injuries prior to his January 1990 injury at 
work.  

In summary, the record does not include credible evidence of 
continuity of symptomatology after service discharge or 
competent evidence that relates the symptomatology to the 
veteran's present condition.  Further, nowhere in the record 
is there medical evidence that relates any current back 
disability to service or any incident of service, including 
the April 1963 back injury that resulted in six days of 
hospitalization and the diagnosis of lumbosacral strain.  
Further, while there is X-ray evidence of arthritis of the 
lumbar spine, that arthritis was first shown decades after 
service thereby precluding consideration of service 
connection of that back disability on a presumptive basis.  

The veteran argues his claim should be granted because he 
contends the circumstances of his case are the same of those 
of the appellant in Rose v. West, 11 Vet. App. 169 (1998).  
In Rose, the Court reversed a decision in which the Board had 
denied service connection for a back disability.  There is, 
however, a crucial difference in the facts of Rose because in 
that case there were unrefuted medical opinions that related 
Mr. Rose's current back disability to an injury in service.  
See Rose, 11 Vet. App. at 171-72.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit of the doubt doctrine is not for 
application and the claim for service connection for a back 
disability must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for a back disability is denied.  



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


